Citation Nr: 1016254	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the RO.

In May 2009, the Veteran revoked his power of attorney in 
favor of Vietnam Veterans of America, Inc.  He is currently 
unrepresented.


FINDING OF FACT

The Veteran's PTSD is manifested by irritability, anxious 
mood, sleep disturbance, exaggerated startle response, 
hypervigilance, flashbacks, intrusive thoughts, occasional 
tearfulness, and panic attacks that occur at least once a 
week.  He is unable to tolerate normal daily stressors and is 
experiencing difficulty maintaining effective work and social 
relationships.  He has current global assessment of 
functioning (GAF) scores in the range of 40 to 65.  His 
affect is normal, as his speech, judgment, abstract thinking, 
orientation, and hygiene.  He is able to understand simple 
and complex commands, does not suffer from delusions, 
hallucinations, or suicidal or homicidal ideation, and his 
disability is not characterized by symptoms equivalent to 
intermittently illogical, obscure, or irrelevant speech; 
grossly inappropriate behavior; unprovoked irritability with 
acts of violence; an intermittent inability to perform the 
activities of daily living; or memory loss for the names of 
close relatives, or for his own occupation or name.  He is 
not shown to exhibit obsessional rituals, is employed, 
remains socially active with the Lions Club, and is 
reportedly able to maintain good relationships with his 
grandchildren.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 50 percent rating, but no 
more, for PSTD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that the 30 percent evaluation 
currently assigned for PTSD is inadequate.  He says that his 
psychiatric symptoms have had a major effect on his ability 
to work and develop and maintain social relationships.  He 
says that he is very restricted in his work due symptoms of 
hypervigilance and anxiety.  He believes that his PTSD has 
cost him promotions and raises, and has caused him to become 
increasingly hostile and isolated.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in April 2007 and August 2008, the RO informed 
the Veteran that, in evaluating his disability, it would 
consider evidence of the nature and symptoms of his 
condition; the severity and duration of his symptoms; and the 
impact of his condition and symptoms on employment.  He was 
notified of the general manner in which disability ratings 
are assigned, and examples of the types of evidence he could 
submit, or ask VA to obtain, were also provided.  Although 
some of the notice was not provided until after the Veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in an October 2009 supplemental statement of 
the case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private and VA medical treatment.  He has also been afforded 
a VA compensation examination (in May 2007).  The report of 
that examination, taken together with other evidence of 
record, contains descriptions of impairment sufficient for 
the proper evaluation of his disability.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009). 

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In the present case, the record shows that the Veteran was 
granted service connection for PTSD in July 2005.  The 
disorder was evaluated as 30 percent disabling, effective 
from December 2004.  That rating has remained in effect to 
the present time.  In March 2007, the Veteran filed a claim 
for increase.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the assignment of a 
50 percent schedular evaluation for the Veteran's PTSD.  To 
be sure, the Veteran does not exhibit all of the symptoms 
contemplated by the criteria for a 50 percent evaluation.  
The evidence obtained in connection with his current claim 
shows, for example, that he has been described as having 
normal speech, judgment, and affect.  There is no evidence to 
suggest that his abstract thinking is impaired, or that he 
exhibits gross impairment of memory, and it appears from the 
available reports that he is able to understand simple and 
complex commands.

The evidence also shows, however, that the Veteran's 
disability is manifested by complaints of sleep difficulty, 
with almost nightly dreams of Vietnam.  He has intrusive 
memories that occur approximately four times per day, 
sometimes accompanied by tearfulness, and he exhibits 
symptoms of hypervigilance and an exaggerated startle 
response.  He describes himself as "tight," tense, and 
angry; has difficulty being around people; and gets angry, 
loud, and argumentative when faced with reminders of war.  He 
also reports having panic attacks at least once a week.  His 
private psychiatrist has indicated that he unable to tolerate 
normal daily stressors due to frequent distressful and 
intrusive memories; that he suffers from extreme irritability 
and anger that often interfere with his ability to relate to 
others; and that he is experiencing difficulty maintaining 
effective work and social relationships and is struggling to 
continue in his job.  In addition, although the psychologist 
who performed the VA examination in May 2007 assigned the 
Veteran a GAF score of 65, the Veteran's private 
psychiatrist, who has been involved in his ongoing treatment, 
has twice opined (in December 2006 and December 2007) that 
his GAF score is 40; a score that is generally indicative of 
"major" impairment in social, occupational, or school 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).

On balance, taking into account the totality of the evidence, 
and giving due consideration to the observations of the 
Veteran's treating psychiatrist, the Board is persuaded that 
the Veteran's disability picture more nearly approximates the 
criteria required for a 50 percent rating.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 4.3 (2009).

The preponderance of the evidence is against the assignment 
of schedular rating in excess of 50 percent, however.  
Although the Veteran's PTSD symptoms are significant, the 
available evidence shows that his orientation and thought 
processes are normal, that his appearance and hygiene are 
appropriate, and that he does not suffer from delusions, 
hallucinations, or suicidal or homicidal ideation.  The 
evidence does not in any way suggest that his condition in 
manifested by symptoms equivalent to intermittently 
illogical, obscure, or irrelevant speech; grossly 
inappropriate behavior; unprovoked irritability with acts of 
violence; an intermittent inability to perform the activities 
of daily living; or memory loss for names of close relatives, 
or for his own occupation or name.  He is not shown to 
exhibit obsessional rituals, is employed, remains socially 
active with the Lions Club, and is reportedly able to 
maintain good relationships with his grandchildren.  A 
schedular rating in excess of 50 percent is denied.

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is 
the Board's conclusion, however, that the Veteran's PTSD has 
never been more than 50 percent disabling since the time that 
the underlying claim for increase was filed, or during the 
one-year prior.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's psychiatric symptoms are fully 
contemplated by the relevant diagnostic criteria.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating, but no more, is granted for PSTD, 
subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


